Exhibit 10.2

Execution Copy

CONSULTING AGREEMENT

This CONSULTING AGREEMENT (this “Agreement”) is entered into and effective as of
the 1st day of September, 2011 (the “Effective Date”) by and between LHC Group,
Inc. (“LHC”) and John L. Indest (“Consultant”), a resident of the State of
Louisiana.

W I T N E S S E T H

WHEREAS, LHC is engaged in the business of providing post-acute health care
services to patients through its home nursing agencies, hospices and long-term
acute care hospitals;

WHEREAS, Consultant has substantial experience in operating facilities and
programs that provide acute and post-acute healthcare services and currently has
an employment agreement with LHC, effective as of September 14, 2009 (the
“Employment Agreement”); and

WHEREAS, Consultant has agreed to voluntarily terminate the Employment Agreement
and instead to perform certain consulting services for LHC on the terms and
conditions set forth below.

NOW, THEREFORE, in consideration of the promises and covenants contained herein
and intending to be legally bound hereby, the parties hereto agree as follows:

1. Termination of Employment Agreement. The parties mutually agree to terminate
the Employment Agreement without triggering any of the obligations set forth in
Section 8 thereof and have the terms and conditions of any services provided by
Consultant to LHC governed by this Agreement. All prior agreements between
Consultant and LHC regarding or pertaining to Consultant’s employment, including
but not limited to the Employment Agreement, are terminated upon the Effective
Date of this Agreement and neither party shall have any further obligations
under any such terminated employment agreements; provided, however, those
restricted stock agreements set forth on Exhibit A hereto shall remain in full
force and effect and all unvested shares shall continue to vest in accordance
with the terms of the RSA Agreements or immediately upon any third party
acquiring a controlling interest in LHC, whichever occurs first (the “RSA
Benefits”). Consultant shall be entitled to the RSA Benefits regardless of
whether LHC or an authorized representative thereof requests that he provide any
actual consulting services.

2. Nature of Relationship; Services. LHC hereby engages Consultant as an
independent contractor to provide certain mutually-agreed upon consulting
services from time-to-time upon request by LHC or an authorized representative
thereof. Consultant expressly agrees that he is an independent contractor, not
an employee or agent of LHC. For purposes of assisting Consultant in the
completion of the consulting services, during the term of the Agreement LHC
agrees to provide Consultant with a laptop computer and cellular phone, at LHC’s
expense.

3. Term; Termination. The term of this Agreement shall extend from the Effective
Date through the date that Consultant’s spouse becomes Medicare eligible. In the
event that Consultant’s spouse predeceases him, the term of this Agreement shall
extend from the Effective Date through the date that Consultant becomes Medicare
eligible. It is expressly understood by the parties hereto that if the criteria
for Medicare eligibility are changed after execution of this Agreement, the term
of this Agreement shall automatically extend through the new date that
Consultant’s spouse becomes Medicare eligible or, in the event that Consultant’s
spouse predeceases him, the new date that Consultant becomes Medicare eligible.



--------------------------------------------------------------------------------

4. Compensation. LHC shall pay Consultant for the services to be performed under
this Agreement in accordance with those amounts set forth on Exhibit B attached
hereto (“Consulting Fees”). Consultant and his spouse shall be entitled to the
Medical Insurance Benefits set forth on Exhibit B regardless of whether LHC or
an authorized representative thereof requests that he provide any actual
consulting services. In addition to the Consulting Fees, during such period of
time in which Consultant serves on LHC’s board of directors, Consultant shall be
entitled to receive both fees for such services and grants of LHC stock in such
amounts as those to which LHC’s independent directors are entitled
(collectively, “Board Compensation”). The Board Compensation received by
Consultant for Consultant’s 2011 board service shall be prorated for the year
from the Effective Date.

5. Tax Reporting. LHC shall file an Internal Revenue Service Form 1099-MISC (or
equivalent form for independent contractor payments) with respect to Consultant
that shall report the amount of compensation paid by LHC to Consultant for
services rendered hereunder. Consultant shall be responsible for filing any and
all other required state or federal income and self-employed independent
contractor, LHC will make no deduction from payments to Consultant for federal
or state tax withholdings, social security, unemployment, workers’ compensation
or disability insurance and will make no payments for such items on his behalf.

6. Right to Materials and Return of Materials. All records, files, software,
memoranda, reports, customer lists, drawings, plans, sketches, documents,
technical information and the like (together with all copies of such documents
and things) relating to the business of LHC, which Consultant shall use or
prepare or come in contact with in the course of or as a result of his
engagement under this Agreement, shall remain the sole property of LHC and shall
be returned to LHC upon the expiration of this Agreement.

7. Restrictions on Conduct of Consultant. Consultant and LHC understand and
agree that the purpose of the provisions of this Section 7 is to protect
legitimate business interests of LHC, as more fully described below, and is not
intended to impair or infringe upon Consultant’s right to work, earn a living,
or acquire and possess property from the fruits of his labor. Consultant hereby
acknowledges that Consultant has received good and valuable consideration for
the restrictions set forth in this Section in the form of the RSA Benefits,
Consulting Fees and Board Compensation provided for herein and that the
restrictions set forth in this Section are reasonable.

(a) Definitions. The following capitalized terms used in this Section shall have
the meanings assigned to them below, which definitions shall apply to both the
singular and the plural forms of such terms:

“Competitive Services” means the business of providing home-based services
through home nursing and hospice agencies and facility-based services through
long-term acute care hospitals.

“Confidential Information” means all information regarding LHC, its activities,
business or clients that is the subject of reasonable efforts by LHC to maintain
its confidentiality and that is not generally disclosed by practice or authority
to persons not employed by LHC, but that does not rise to the level of a Trade
Secret. “Confidential Information” shall include, but is not limited to,
financial plans and data concerning LHC; management planning information;
business plans; operational methods; market studies; marketing plans or
strategies; product development techniques or plans; customer lists; customer
files, data and financial information, details of customer contracts; current
and anticipated

 

-2-



--------------------------------------------------------------------------------

customer requirements; identifying and other information pertaining to business
referral sources; past, current and planned research and development; business
acquisition plans; and new personnel acquisition plans. “Confidential
Information” shall not include information that has become generally available
to the public by the act of one who has the right to disclose such information
without violating any right or privilege of LHC. This definition shall not limit
any definition of “confidential information” or any equivalent term under state
or federal law.

“Determination Date” means the date of termination of this Agreement Company for
any reason whatsoever or any earlier date (during the term of the Agreement) of
an alleged breach of the Restrictive Covenants by Consultant.

“Person” means any individual or any corporation, partnership, joint venture,
limited liability company, association or other entity or enterprise.

“Principal or Representative” means a principal, owner, partner, stockholder,
joint venturer, investor, member, trustee, director, officer, manager, employee,
agent, representative or consultant.

“Protected Customers” means any Person to whom LHC has sold its products or
services or solicited to sell its products or services, other than through
general advertising targeted at consumers, during the twelve (12) months prior
to the Determination Date.

“Protected Consultants” means employees of LHC who were employed by LHC or its
affiliates at any time within six (6) months prior to the Determination Date,
other than those who were discharged by LHC or such affiliated employer without
cause.

“Restricted Period” means the term of this Agreement.

“Restricted Territory” means the geographical territories described on Exhibit C
hereto. LHC and Consultant agree that Exhibit C shall be periodically reviewed
and updated as necessary to maintain a current and complete description of the
geographic territories in which LHC does business.

“Restrictive Covenants” means the restrictive covenants contained in
Section 7(c) hereof.

“Third Party Information” means confidential or proprietary information subject
to a duty on LHC’s and its affiliates’ part to maintain the confidentiality of
such information and to use it only for certain limited purposes.

“Trade Secret” means all information, without regard to form, including, but not
limited to, technical or nontechnical data, a formula, a pattern, a compilation,
a program, a device, a method, a technique, a drawing, a process, financial
data, financial plans, product plans, distribution lists or a list of actual or
potential customers, advertisers or suppliers which is not commonly known by or
available to the public and which information: (A) derives economic value,
actual or potential, from not being generally known to, and not being readily
ascertainable by proper means by, other persons who can obtain economic value
from its disclosure or use; and (B) is the subject of efforts that are
reasonable under the circumstances to maintain its secrecy. Without limiting the
foregoing, Trade Secret means any item of confidential information that
constitutes a “trade secret(s)” under the common law or statutory law of the
State of Louisiana.

 

-3-



--------------------------------------------------------------------------------

“Work Product” means all inventions, innovations, improvements, developments,
methods, processes, programs, designs, analyses, drawings, reports, and all
similar or related information (whether or not patentable) that relate to LHC’s
or its affiliates’ actual or anticipated business, research and development, or
existing or future products or services and that are conceived, developed,
contributed to, made, or reduced to practice by Consultant (either solely or
jointly with others) while employed by LHC or its affiliates.

(c) Restrictive Covenants.

(i) Restriction on Disclosure and Use of Confidential Information and Trade
Secrets. Consultant understands and agrees that the Confidential Information and
Trade Secrets constitute valuable assets of LHC and its affiliated entities, and
may not be converted to Consultant’s own use. Accordingly, Consultant hereby
agrees that Consultant shall not, directly or indirectly, at any time during the
Restricted Period reveal, divulge, or disclose to any Person not expressly
authorized by LHC any Confidential Information, and Consultant shall not,
directly or indirectly, at any time during the Restricted Period use or make use
of any Confidential Information in connection with any business activity other
than that of LHC. Throughout the term of this Agreement and at all times after
the date that this Agreement terminates for any reason, Consultant shall not
directly or indirectly transmit or disclose any Trade Secret of LHC to any
Person, and shall not make use of any such Trade Secret, directly or indirectly,
for himself or for others, without the prior written consent of LHC. The parties
acknowledge and agree that this Agreement is not intended to, and does not,
alter either LHC’s rights or Consultant’s obligations under any state or federal
statutory or common law regarding trade secrets and unfair trade practices.
Anything herein to the contrary notwithstanding, Consultant shall not be
restricted from disclosing or using Confidential Information or any Trade Secret
that is required to be disclosed by law, court order or other legal process;
provided, however, that in the event disclosure is required by law, Consultant
shall provide LHC with reasonable notice of such requirement so that LHC may
seek an appropriate protective order prior to any such required disclosure by
Consultant. Consultant acknowledges that any and all Confidential Information is
the exclusive property of LHC and agrees to deliver to LHC on the Date of
Termination, or at any other time LHC may request in writing, any and all
Confidential Information which he may then possess or have under his control in
whatever form same may exist, including, but not by way of limitation, hard copy
files, soft copy files, computer disks, and all copies thereof.

(ii) Nonsolicitation of Protected Consultants. Consultant understands and agrees
that the relationship between LHC and each of its Protected Consultants
constitutes a valuable asset of LHC and may not be converted to Consultant’s own
use. Accordingly, Consultant hereby agrees that during the Restricted Period,
Consultant shall not directly or indirectly on Consultant’s own behalf or as a
Principal or Representative of any Person or otherwise solicit or induce any
Protected Consultant to terminate his employment relationship with LHC or to
enter into employment with any other Person.

(iii) Restriction on Relationships with Protected Customers. Consultant
understands and agrees that the relationship between LHC and each of its
Protected Customers constitutes a valuable asset of LHC and may not be converted
to Consultant’s own use. Accordingly, Consultant hereby agrees that, during the
Restricted Period and in the Restricted Territory, Consultant shall not, without
the prior written consent of LHC, directly or indirectly, on Consultant’s own
behalf or as a Principal or Representative of any Person, solicit, divert, take
away or attempt to solicit, divert or take away a Protected Customer for the
purpose of providing or selling Competitive Services; provided, however, that
the prohibition of this

 

-4-



--------------------------------------------------------------------------------

covenant shall apply only to Protected Customers with whom Consultant had
Material Contact on LHC’s behalf during the twelve (12) months immediately
preceding this Agreements termination (the “Termination Date”); and, provided
further, that the prohibition of this covenant shall not apply to the conduct of
general advertising activities. For purposes of this Agreement, Consultant had
“Material Contact” with a Protected Customer if (a) he had business dealings
with the Protected Customer on LHC’s behalf; (b) he was responsible for
supervising or coordinating the dealings between LHC and the Protected Customer;
or (c) he obtained Trade Secrets or Confidential Information about the customer
as a result of his association with LHC.

(iv) Noncompetition with LHC. In consideration of the RSA Benefits, Consulting
Fees and Board Compensation being paid and to be paid by LHC to Consultant
hereunder, Consultant understands and agrees that, during the Restricted Period
and within the Restricted Territory, he shall not, directly or indirectly, carry
on or engage in Competitive Services on his own or on behalf of any Person, or
any Principal or Representative of any Person; provided, however, that the
provisions of this Agreement shall not be deemed to prohibit the ownership by
Consultant of any securities of LHC or its affiliated entities or not more than
five percent (5%) of any class of securities of any corporation having a class
of securities registered pursuant to the Securities Exchange Act of 1934.
Consultant acknowledges that the Restricted Territory is reasonable because LHC
carries on and engages in Competitive Services throughout the Restricted
Territory and that in the performance of his duties for LHC he is charged with
operating on LHC’s behalf throughout the Restricted Territory.

(v) Ownership of Work Product. Consultant acknowledges that the Work Product
belongs to LHC or its affiliates and Consultant hereby assigns, and agrees to
assign, all of the Work Product to LHC or its affiliates. Any copyrightable work
prepared in whole or in part by Consultant in the course of his work for any of
the foregoing entities shall be deemed a “work made for hire” under the
copyright laws, and LHC or such affiliate shall own all rights therein. To the
extent that any such copyrightable work is not a “work made for hire,”
Consultant hereby assigns and agrees to assign to LHC or such affiliate all
right, title, and interest, including without limitation, copyright in and to
such copyrightable work. Consultant shall promptly disclose such Work Product
and copyrightable work to LHC and perform all actions reasonably requested by
LHC (whether during or after the term of this Agreement) to establish and
confirm LHC’s or such affiliate’s ownership (including, without limitation,
assignments, consents, powers of attorney, and other instruments).

(vi) Third Party Information. Consultant understands that LHC and its affiliates
will receive Third Party Information. During the term of this Agreement and
thereafter, and without in any way limiting the provisions of Section 7(c)(i)
above, Consultant will hold Third Party Information in the strictest confidence
and will not disclose to anyone (other than personnel of LHC or its affiliates
who need to know such information in connection with their work for LHC or its
affiliates) or use, except in connection with his work for LHC or its
affiliates, Third Party Information unless expressly authorized by an authorized
representative of LHC in writing.

(d) Enforcement of Restrictive Covenants.

(i) Rights and Remedies Upon Breach. In the event Consultant breaches, or
threatens to commit a breach of, any of the provisions of the Restrictive
Covenants, LHC shall have the right and remedy to enjoin, preliminarily and
permanently, Consultant from violating or threatening to violate the Restrictive
Covenants and to have the Restrictive Covenants specifically enforced by any
court or tribunal of competent jurisdiction, it being agreed

 

-5-



--------------------------------------------------------------------------------

that any breach or threatened breach of the Restrictive Covenants would cause
irreparable injury to LHC and that money damages would not provide an adequate
remedy to LHC. Such right and remedy shall be independent of any others and
severally enforceable, and shall be in addition to, and not in lieu of, any
other rights and remedies available to LHC at law or in equity.

(ii) Severabilitv of Covenants. Consultant acknowledges and agrees that the
Restrictive Covenants are reasonable and valid in time and scope and in all
other respects. The covenants set forth in this Agreement shall be considered
and construed as separate and independent covenants. Should any part or
provision of any covenant be held invalid, void or unenforceable, such
invalidity, voidness or unenforceability shall not render invalid, void or
unenforceable any other part or provision of this Agreement.

(iii) Reformation. The parties hereunder agree that it is their intention that
the Restrictive Covenants be enforced in accordance with their terms to the
maximum extent possible under applicable law. The parties further agree that, in
the event any tribunal of competent jurisdiction shall find that any provision
hereof is not enforceable in accordance with its terms, the tribunal shall
reform the Restrictive Covenants such that they shall be enforceable to the
maximum extent permissible at law.

8. Modification. No waiver or modification of this Agreement or of any covenant,
condition or limitation contained herein shall be valid unless in writing signed
by both parties. However, specifications of services to be rendered by
Consultant that are consistent with the general scope of the services to be
performed as provided herein shall not constitute a modification of the
Agreement.

9. Construction of the Agreement and Binding Effect. Notwithstanding the place
where this Agreement may be executed by any of the parties hereto, the parties
expressly agree that all terms and conditions of this Agreement shall be
construed under and governed by the laws of the State of Louisiana.

10. Entire Agreement; Assignment. This Agreement contains the complete
understanding concerning the consulting arrangement between the parties. The
obligations and rights set forth in this Agreement shall be binding upon and
inure to the benefit of the parties and their respective legal representatives,
executors, heirs, administrators, successors and assigns; provided, however,
that Consultant shall have no right to delegate Consultant’s obligations under
this Agreement. In the event of Consultant’s death, LHC and its successors and
assigns shall remain obligated to provide the Medical Insurance Benefits and RSA
Benefits to Consultant’s spouse regardless of whether Consultant has performed
any consulting services for LHC.

[Signatures on Following Page]

 

-6-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

LHC GROUP, INC. By:   /s/ Keith G. Myers   Keith G. Myers, Chairman & CEO
CONSULTANT   /s/ John L. Indest   John L. Indest

 

-7-



--------------------------------------------------------------------------------

EXHIBIT A

RSA BENEFITS

RSA Agreement, dated 03/01/2007, for 15,000 shares

RSA Agreement, dated 03/01/2008, for 20,450 shares

RSA Agreement, dated 03/01/2009, for 31,611 shares

RSA Agreement, dated 03/01/2010, for 10,885 shares

 

-8-



--------------------------------------------------------------------------------

EXHIBIT B

CONSULTING FEES

(a) Hourly Compensation. In exchange for Consultant’s performance of services
hereunder, LHC shall pay to Consultant a rate equal to $125.00/hour.

(b) Expense Reimbursement. LHC will reimburse Consultant for reasonable business
expenses directly related to Consultant’s performance of services under this
Agreement, provided that (i) LHC approves such expenses in advance; and
(ii) Consultant submits accurate reports and receipts documenting such expenses.

(c) Medical Insurance Benefits. During the term of this Agreement, Consultant
and his spouse shall be permitted to continue participating in LHC’s medical
insurance plan.

 

-9-



--------------------------------------------------------------------------------

EXHIBIT C

RESTRICTED TERRITORY

The Restricted Territory shall include the following counties and parishes in
the states LHC and its subsidiaries and affiliates conduct business:

ALABAMA

Autauga, Baldwin, Barbour, Bibb, Blount, Bullock, Butler, Calhoun, Choctaw,
Clarke, Clay, Cleburne, Chambers, Colbert, Coffee, Conecuh, Coosa, Covington,
Crenshaw, Cullman, Dale, Dallas, DeKalb, Elmore, Escambia, Etowah, Fayette,
Franklin, Geneva, Greene, Hale, Henry, Houston, Jackson, Jefferson, Lamar,
Lauderdale, Lawrence, Lee, Limestone, Lowndes, Macon, Madison, Marengo, Marion,
Marshall, Mobile, Monroe, Morgan, Montgomery, Perry, Pickens, Pike, Randolph,
Russell, Shelby, Sumter, St. Clair, Talledega, Tallapoosa, Tuscaloosa, Walker,
Washington, Wilcox, Winston,

ARKANSAS

Carroll, Benton, Madison, Boone, Washington, Johnson, Newton, St. Francis, Lee,
Woodruff, Monroe, Cross, Crittenden, Mississippi, Poinsett, White, Prairie,
Arkansas, Phillips, Polk, Scott, Logan, Sebastian, Hot Spring, Clark, Pike,
Howard, Sevier, Garland, Saline, Montgomery, Perry, Hempstead, Nevada, Grant,
Pulaski, Faulkner, Conway, Yell, Dallas, Cleveland, Calhoun, Bradley, Ouachita,
Union, Ashley, Drew, Lincoln, Jefferson, Fulton, Izard, Baxter, Sharp, Marion,
Searcy, Stone, Cleburne, Independence, Lawrence, Randolph, Jackson, Lafayette,
Little River, Miller, Van Buren

FLORIDA

Alachua, Bradford, Citrus, Columbia, Dixie, Escambia, Gilchrist, Hamilton,
Hardee, Hernando, Highlands, Hillsborough, Lafayette, Lake, Levy, Manatee,
Marion, Monroe, Okaloosa, Polk, Putnam, Santa Rosa, Sumter, Suwannee, Union,
Walton

GEORGIA

Bartow, Catoosa, Chattooga, Dade, Floyd, Gordon, Haralson, Harris, Murray,
Muscogee, Paulding, Pickens, Polk, Troup, Walker, Whitfield

IDAHO

Ada, Bannock, Bear Lake, Bingham, Blaine, Bonner, Bonneville, Butte, Camas,
Canyon, Caribou, Cassia, Clark, Custer, Elmore, Franklin, Freemont, Gooding,
Jefferson, Jerome, Kootenai, Lemhi, Lincoln, Madison, Minidoka, Oneida, Owyhee,
Power, Shoshone, Teton, Twin Falls

KENTUCKY

Allen, Anderson, Butler, Caldwell, Casey, Christian, Clinton, Crittenden,
Cumberland, Daviess, Edmonson, Fayette, Fulton, Grayson, Green, Hardin, Hart,
Henderson, Hickman, Jessamine, Lincoln, Livingston, Logan, Lyon, Marshall,
McCreary, Mercer, Pulaski, Rockcastle, Russell, Simpson, Taylor, Todd, Trigg,
Union, Warren, Wayne, Webster, Woodford

LOUISIANA

Acadia, Allen, Ascension, Assumption, Avoyelles, Beauregard, Bienville, Bossier,
Caddo, Calcasieu, Caldwell, Cameron, Catahoula, Claiborne, Concordia, De Soto,
East Baton Rouge, East Carroll, East Feliciana, Evangeline, Franklin, Grant,
Iberia, Iberville, Jackson, Jefferson Davis, Jefferson, LaSalle, Lafayette,
Lafourche, Lincoln, Livingston, Madison, Morehouse, Natchitoches, Orleans,
Ouachita, Plaquemines, Pointe Coupee, Rapides, Red River, Richland,

 

-10-



--------------------------------------------------------------------------------

Sabine, St. Bernard, St. Charles, St. Helena, St. James, St. John the Baptist,
St. Landry, St. Martin, St. Mary, St. Tammany, Tangipahoa, Tensas, Terrebonne,
Union, Vermilion, Vernon, Washington, Webster, West Baton Rouge, West Carroll,
West Feliciana, Winn

MARYLAND

Anne Arundel, Baltimore, Calvert, Caroline, Carroll, Charles, Dorchester,
Frederick, Harford, Howard, Montgomery, Prince George’s, Queen Anne’s, St.
Mary’s, Talbot, Washington, Wicomico and Worcester. Also the jurisdiction of
Baltimore City.

MISSISSIPPI

Attala, Calhoun, Carroll, Chickasaw, Choctaw, Claiborne, Clarke, Clay, Copiah,
Covington, Forrest, George, Greene, Grenada, Hancock, Harrison, Hinds,
Issaquena, Jasper, Jefferson, Jones, Kemper, Lamar, Leake, Lowndes, Madison,
Marion, Montgomery, Neshoba, Noxubee, Oktibbeha, Pearl River, Perry, Rankin,
Scott, Sharkey, Simpson, Smith, Stone, Walthall, Warren, Wayne, Webster,
Winston, Yazoo

MISSOURI

Audrain, Barry, Barton, Camden, Cedar, Christian, Dade, Dallas, Douglas,
Franklin, Gasconade, Greene, Hickory, Howell, Jasper, Lawrence, Laclede,
Lincoln, Marion, McDonald, Montgomery, Newton, Ozark, Pike, Pulaski, Polk,
Ralls, St. Charles, St. Louis, Stone, Taney, Texas, Warren, Webster, Wright

NORTH CAROLINA

Bladen, Cumberland, Harnett, Hoke, Lee, Moore, Robeson, Sampson

OHIO

Adams, Athens, Belmont, Coshocton, Fairfield, Gallia, Guernsey, Harrison,
Highland, Hocking, Jackson, Jefferson, Lawrence, Licking, Meigs, Monroe, Morgan,
Muskingum, Noble, Perry, Pickaway, Pike, Ross, Scioto, Tuscarawas, Vinton,
Washington

OKLAHOMA

Craig, Mayes, Ottawa, Rogers

OREGON

Douglas, Benton, Clackamas, Jackson, Josephine, Linn, Marion, Polk, Yamhill

TENNESSEE

Anderson, Bedford, Benton, Bledsoe, Blount, Bradley, Campbell, Cannon, Carroll,
Carter, Cheatham, Chester, Claiborne, Clay, Cocke, Coffee, Crockett, Cumberland,
Davidson, Decatur, Dekalb, Dickson, Dyer, Fayette, Fentress, Franklin, Gibson,
Giles, Grainger, Greene, Grundy, Hamblen, Hamilton, Hancock, Hardeman, Hardin,
Hawkins, Haywood, Henderson, Henry, Hickman, Houston, Humphreys, Jackson,
Jefferson, Johnson, Knox, Lake, Lauderdale, Lawrence, Lewis, Lincoln, Loudon,
Macon, Madison, Marion, Marshall, Maury, McMinn, McNairy, Meigs, Monroe,
Montgomery, Moore, Morgan, Obion, Overton, Perry, Pickett, Polk, Putnam, Rhea,
Roane, Robertson, Rutherford, Scott, Sequatchie, Sevier, Shelby, Smith, Stewart,
Sullivan, Sumner, Tipton, Trousdale, Unicoi, Union, Van Buren, Warren,
Washington, Wayne, Weakley, White, Williamson, Wilson

TEXAS

Andrews, Angelina, Armstrong, Atascosa, Bandera, Bastrop, Bexar, Blanco, Borden,
Bowie, Briscoe, Burnett, Caldwell, Camp, Carson, Cass, Castro, Cherokee, Collin,
Comal, Crane,

 

-11-



--------------------------------------------------------------------------------

Crosby, Dawson, Deaf Smith, Delta, Dimmit, Donley, Ector, Edwards, Fannin,
Floyd, Franklin, Frio, Garza, Gillespie, Glasscock, Gonzales, Gray, Grayson,
Gregg, Guadalupe, Hale, Hall, Hardin, Harrison, Hartley, Hays, Hockley, Hopkins,
Howard, Hunt, Hutchinson, Jefferson, Kendall, Kerr, Kinney, Lamar, Lamb,
LaSalle, Llano, Liberty, Loving, Lubbock, Lynn, Marion, Martin, Maverick,
Medina, Midland, Moore, Morris, Nacogdoches, Oldham, Orange, Panola, Pecos,
Polk, Potter, Rains, Randall, Reagan, Real, Red River, Reeves, Rusk, San
Jacinto, Shelby, Smith, Swisher, Terry, Titus, Travis, Tyler, Upshur, Upton,
Uvalde, Val Verde, Ward, Williamson, Wilson, Winkler, Wood, Zavala

VIRGINIA

Bedford, Bedford City, Bland, Botetourt, Carroll, Craig, Floyd, Franklin, Giles,
Montgomery, Pulaski, Roanoke, Roanoke City

WASHINGTON

Adams, Clallum, Cowlitz, Ferry, Grant, Grays Harbor, Jefferson, Lewis, Lincoln,
Mason, Pacific, Pend Orielle, Spokane, Stevens, Thurston, Wahkiakum

WEST VIRGINIA

Barbour, Boone, Cabell, Calhoun, Doddridge, Fayette, Gilmer, Grant, Greenbrier,
Hardy, Harrison, Hampshire, Jackson, Kanawha, Lincoln, Logan, Marion, Marshall,
Mason, McDowell, Mercer, Mingo, Monongalia, Monroe, Nicholas, Ohio, Pendleton,
Pleasants, Preston, Pocahontas, Putnam, Raleigh, Ritchie, Roane, Summers,
Taylor, Tucker, Tyler, Wayne, Wetzel, Wirt, Wood, Wyoming

 

-12-